Action to recover damages for personal injuries suffered by plaintiff when she slipped and fell while descending a stairway connecting an elevated railroad station to the public sidewalk. The stairway was covered with snow and ice, which was bumpy. Snow fell before and after the accident but, according to plaintiff, had stopped during a period of forty-five minutes immediately prior to the accident. The temperature was below thirty degrees, and there was considerable wind. There was neither sand nor ashes on the steps. Judgment, entered on the verdict of a jury in favor of plaintiff, reversed on the law, with costs, and the complaint dismissed on the law, with costs. The findings implicit in the verdict, that the accident happened substantially as testified to by plaintiff and her witnesses, are affirmed. Under the prevailing weather conditions the defendant was not charged with the duty of removing the snow and ice from the steps by the time the accident occurred. Carswell, Acting P. J., Adel, Sneed and Wenzel, JJ., concur; Johnston, J., dissents and votes to affirm.